Broyles, P. J.
1. The sole issue raised by the dispossessory warrant and the counter-affidavit was whether the defendant was holding the premsies over and beyond the term of his lease. • On this issue the evidence demanded a finding in favor of the plaintiffs, and the court did not err in directing a verdict for them.
2. The lease under which the defendant held the property expired on January 1, 1919. -The evidence does not authorize a finding that a new lease-contract was made by the parties, but shows merely that in September, 1918, one of the two members of the plaintiff partnership verbally promised the defendant that if the defendant would surrender part of the property, he would give him a three-year lease after the expiration of the then-exasting lease; and that on the strength of this promise and the reduction of his rent l)y $15 per month the defendant relinquished a part of the property to the partnership. Conceding that this partner had a right to make such a lease on behalf of the partnership (which right, however, was expressly denied by the undisputed testimony of the other partner), the evidence clearly showed that no actual lease-contract was made, but a mere promise to contract at a future date. See, in this connection, Steininger v. Williams, 63 Ga. 476 (3). The defendant himself testified as follows; “I did not continue to use the store under the agreement to lease for three years, *184but remained there under the old lease from Sheehan, expiring January 1, 19.19; and in giving back the keys and surrendering the corner I was operating under the lease expiring January 1, 1919.” Under this ruling the motion for a new trial is without merit.

Judgment affirmed.


Bloodworih, J., concurs.' Stephens, J., dissents.